722 S.E.2d 740 (2012)
290 Ga. 530
In the Matter of Valerie BROWN-WILLIAMS.
No. S12Y0310.
Supreme Court of Georgia.
February 6, 2012.
Paula J. Frederick, General Counsel State Bar, A.M. Christina Petrig, Asst. Gen. Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This matter is before the Court on the petition for voluntary discipline filed by Valerie Brown-Williams (State Bar No. 089695) pursuant to Bar Rule 4-227(b)(2), in which she seeks a Review Panel reprimand for her violations of Rules 1.3 and 1.4 of the Georgia Rules of Professional Conduct found in Bar Rule 4-102(d).
Ms. Brown-Williams, who has been a member of the Bar since 1996, admits that in July 2009 she agreed to represent a client in his efforts to pursue compensation for a work-related injury. She states that she reviewed the documents that the client brought her within a few weeks, but neglected to file a workers' compensation claim or any other legal matter on his behalf. Ms. Brown-Williams asserts that she did have some communications with the client by phone, but admits that there were occasions where she failed to return his calls. In April 2010, she notified the client that she was going on maternity leave and referred him to another attorney who advised the client that the statute of limitations had expired on his workers' compensation claim and that he had no other available options. Ms. Brown-Williams asserts that based on the information she had, she believed that the client's case fell under a longer statute of limitations, which would not have expired by May 2010. Ms. Brown-Williams admits that by her conduct she violated Rules 1.3 and 1.4, but states that she has received no previous discipline; that she cooperated with these disciplinary proceedings; and that she did not have a selfish or dishonest motive in her dealings with the client. Accordingly, she requests the imposition of a reprimand by the Review Panel of the State Disciplinary Board as discipline for her actions. The State Bar has no objections to Ms. Brown-Williams' petition for voluntary discipline.
We have reviewed the record, and conclude that a Review Panel reprimand is the appropriate sanction in this case. We therefore accept the petition for voluntary discipline and hereby order that Valerie Brown-Williams receive a Review Panel reprimand in accordance with Bar Rules 4-102(b)(4) and 4-220 for her admitted violations of Rules 1.3 and 1.4.
Petition for voluntary discipline accepted. Review Panel reprimand.
All the Justices concur.